    Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.336 Page 1 of 34




                                THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF UTAH


    In re CHARLES C. WALDO and ETHANNE
    S. WALDO,
                                                            MEMORANDUM OPINION
            Debtors.                                            AND ORDER


    CHARLES C. WALDO; ETHANNE S.
    WALDO,

            Appellants,                                      Case No. 2:20-cv-00238-DBB
    v.                                                       District Judge David Barlow
    THE BANK OF NEW YORK MELLON
    TRUST COMPANY; and OCWEN LOAN
    SERVICING, LLC,

            Appellees.



           Charles C. and Ethanne S. Waldo (collectively, Waldo) appeal certain orders of the

United States Bankruptcy Court, District of Utah (the Bankruptcy Court).1 Waldo sought to

prevent the loss of his home by filing the 2008 bankruptcy case underlying this appeal. The

property nevertheless sold in foreclosure in 2009 after the Bankruptcy Court granted summary

judgment to the mortgage trustee, granted it relief from the automatic stay, and dismissed the

bankruptcy petition. Undeterred, Waldo asked the Bankruptcy Court on multiple occasions to

reconsider its decision and he prosecuted multiple appeals of the denials.

           In the instant appeal—the third to challenge the dismissal of his bankruptcy case—Waldo

contests the denial of his motion to reopen the bankruptcy proceedings based upon a theory of



1
    See Notice of Appeal, ECF No. 1.
    Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.337 Page 2 of 34




fraud upon the court as well as the denial of his motion for reconsideration.2 Waldo also filed

three separate motions in this appeal seeking: (1) to exclude appellees and their legal counsel,

(2) to disallow judicial notice, and (3) to disallow corporate disclosure statement.3 As discussed

below, the court denies each motion and, because it did not exceed its discretion, the Bankruptcy

Court is affirmed.

                                                 BACKGROUND

           Appellants, as mortgage trustors, executed a trust deed and promissory note (collectively,

the Loan) on August 20, 1998 for real property.4 Following a series of transfers, The Bank of

New York Mellon Trust Company, NA (New York) became the Indenture Trustee for the IMC

Home Equity Loan Owner Trust 1998-7, the beneficiary of the Loan at the time of Waldo’s

bankruptcy.5 Ocwen Loan Servicing, LLC (Ocwen) began servicing the loan in December 1998

as successor in interest to Ocwen Federal Bank FSB.6




2
    See generally Appellant’s Principal Brief, ECF No. 15.
3
  ECF Nos. 5, 9, 10. In another motion, Waldo requests an order of discovery in the instant appellate proceeding.
ECF No. 20. Citing Rule 26 of the Federal Rules of Civil Procedure, Waldo requests a host of materials and
information from Appellees. Id. at 2–3. However, this matter is before the court in an appellate posture and this
forum is thus inappropriate for the development of additional evidence. See 28 U.S.C. § 158(c)(2) (requiring that
bankruptcy appeals heard by the district court “shall be taken in the same manner as appeals in civil proceedings
generally are taken to the courts of appeals from the district courts and in the time provided by Rule 8002 of the
Bankruptcy Rules”). “Appellate courts do not retry the facts and rarely receive new evidence.” In re Taylor, 495
B.R. 28, 35 (B.A.P. 10th Cir. 2013). Indeed, “the court below has the exclusive function of appraising credibility,
determining the weight to be given testimony, drawing inferences from facts established, and resolving conflicts in
the evidence.” Holdeman v. Devine, 572 F.3d 1190, 1192 (10th Cir. 2009) (brackets, citation, and internal quotation
marks omitted). Accordingly, the discovery request must be denied.
4
  Doc. 92 at ¶¶ 1, 2. The documents in the appellate record will be referred to by the document number assigned in
the Bankruptcy Court. In re Charles Coulsen Waldo and Ethanne S. Waldo, Bankr. No. 08-23583. Documents filed
with the district court will be referred to using “ECF No. ##.”
5
    Doc. 92 at ¶ 3; Doc. 72 at ¶ 5.
6
    Doc. 92 at ¶ 4.

                                                             2
    Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.338 Page 3 of 34




           On June 5, 2008, Waldo filed a voluntary Chapter 13 Bankruptcy Petition and submitted

a proposed Chapter 13 Plan.7 New York and Ocwen submitted a proof of claim to the Loan

secured by real property (Proof of Claim).8 Appellees objected to Waldo’s Chapter 13 Plan on the

grounds that it “does not provide any treatment for Creditor’s arrearage claim as set forth in

Creditor’s Proof of Claim, nor provide for ongoing monthly payments pursuant to the Trust Deed

and Note.”9 Waldo objected to Appellees’ Proof of Claim, citing alleged misrepresentation and

fraud related to Ocwen’s servicing of the loan.10

           On October 6, 2008, Appellees moved for summary judgment asserting that they had

acquired a valid security interest in Appellants’ real property.11 Appellees also requested

termination of or relief from the automatic stay with respect to Appellants’ real property.12 On

November 25, 2008, the Bankruptcy Court granted summary judgment to New York, overruled

Waldo’s objection to New York’s claim, terminated the automatic stay with respect to the

property, and found that Waldo filed the Chapter 13 petition “as part of a scheme to delay, hinder,




7
    See generally Doc. 1 (Bankruptcy Petition); Doc. 4 (Chapter 13 Plan).
8
 See Docs. 13, 17, 20. Appellees’ mortgage claim was registered as Proof of Claim No. 4 in the amount of
$143,922.39. See Doc. 13; Doc. 36 at 36–45. On August 18, 2008, New York submitted an amended Proof of Claim,
which was registered as Proof of Claim 4-2. See Doc. 72 at 2 n.1; see also Doc. 87 at 1 (acknowledging filing of the
amended Proof of Claim 4 on August 18, 2008).
9
    Doc. 17.
10
     Doc. 20 at 1.
11
     See Docs. 91, 92. Appellees asked the Court to overrule Appellants’ objection to their Proof of Claim.
12
   Doc. 92 at 21–22; see 11 U.S.C. § 362(a) (imposing a stay to actions against a debtor’s assets when a petition is
filed); id. § 362(d)(4) (requiring relief from an automatic stay with respect to real property “by a creditor whose
claim is secured by an interest in such real property, if the court finds that the filing of the petition was part of a
scheme to delay, hinder, or defraud creditors that involved either--(A) transfer of all or part ownership of, or other
interest in, such real property without the consent of the secured creditor or court approval; or (B) multiple
bankruptcy filings affecting such real property”).

                                                            3
 Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.339 Page 4 of 34




or defraud Creditor, and that scheme involved the filing of multiple bankruptcy petitions

affecting the . . . real property.”13

           On December 8, 2008 Waldo filed a motion to reconsider.14 Among other things, Waldo

argued that the order should be set aside under Rule 60(b)(1) and (3) of the Federal Rules of

Civil Procedure because Appellees’ Proof of Claim was invalid and that counsel for New York

misrepresented the identity of the creditor.15 On December 11, 2008, the Bankruptcy Court

denied confirmation of Waldo’s Chapter 13 plan and dismissed the bankruptcy case.16 The

Bankruptcy Court held a hearing after which it denied Waldo’s motion for reconsideration on

December 22, 2008.17

           Waldo appealed the denial on January 20, 2009.18 However, the appeal was dismissed for

lack of jurisdiction as the notice of appeal was untimely.19 On April 30, 2009, Waldo filed

another motion under Rule 60(b) seeking to set aside the Bankruptcy Court’s summary judgment

decision and dismissal of the Chapter 13 bankruptcy case.20 On July 29, 2009, the Bankruptcy

Court denied Waldo’s motion to set aside.21 Additionally, the Bankruptcy Court sanctioned


13
  Doc. 116. In addition to the summary judgment motion, Appellees filed a motion and an Amended Motion for In-
Rem Termination of the Automatic Stay. See Docs. 25, 36. The Bankruptcy Court entered Judgment on the same day.
Doc. 117.
14
     Doc. 121. New York filed an opposition on December 18, 2008. Doc. 129.
15
  Doc. 121; see Fed. R. Civ. P. 60(b) (authorizing relief from an order by reason of “mistake, inadvertence, surprise,
or excusable neglect” under subsection one, or “fraud (whether previously called intrinsic or extrinsic),
misrepresentation, or misconduct by an opposing party” under subsection three).
16
     Doc. 126.
17
     Doc. 130. The Bankruptcy Court also denied Waldo’s request to reopen the bankruptcy case. Id.
18
     Docs. 134, 135.
19
     Doc. 141.
20
  Doc. 144. New York filed an opposition on May 18, 2009. Doc. 146. And Waldo objected to New York’s
opposition. Doc. 147.
21
     Doc. 158.

                                                          4
 Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.340 Page 5 of 34




Waldo, ordering that “no further motions or applications relating to the subject matter of this case

shall be filed by Debtors without first obtaining authorization from the Court.”22

           On September 14, 2009, Waldo filed a request for leave to file an expedited Fair Debt

Collection Practices Act motion.23 One week later, the Bankruptcy Court denied Waldo’s

request.24 On September 29, 2009, Waldo filed a request for leave to file an expedited Rule 60(b)

motion, and two days later Waldo filed a request for leave to file a motion to reopen the

bankruptcy case.25 The Bankruptcy Court granted Waldo leave to file the motions, and Waldo

submitted them on October 30, 2009.26 New York objected to Waldo’s motions as constituting

“ongoing abuse and harassment” in Waldo’s several attempts to challenge the dismissal of the

bankruptcy case, and New York requested imposition of monetary sanctions.27 On January 5,

2010, the Bankruptcy Court denied both of Waldo’s motions and ordered monetary sanctions in

the amount of $500 against Waldo.28

           On January 14, 2010, Waldo appealed the decisions.29 In his appeal, Waldo asserted that

the Bankruptcy Court erred when it: (1) allowed Appellees’ counsel to represent Appellees;

(2) allowed New York’s Proof of Claim; (3) “dropped the trial that had been initially granted”;




22
     Doc. 158. The order gave Waldo ten days to file an objection before the sanctions became effective. Id.
23
     Doc. 164.
24
     Doc. 165.
25
     Docs. 167, 168.
26
     Docs. 169, 174 (Motion to Reopen), 175 (Motion to Reconsider).
27
  Doc. 178 at 3. Counsel for New York submitted a proposed order on the two motions, Doc. 179-1, and filed an
Affidavit of Attorney Fees representing the hourly rate charged and time spent responding to Waldo’s motion to
reopen and motion for reconsideration, Doc. 180. Waldo objected to the affidavit of fees, Doc. 182, and objected to
the proposed order, Doc. 183. Counsel for New York then filed an Amended Affidavit for Attorney Fees. Doc. 184.
28
     Doc. 187; Doc. 200 (transcript of hearing held November 30, 2009).
29
     Doc. 190.

                                                            5
 Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.341 Page 6 of 34




(4) accepted New York’s attorneys’ assertions without evidence of a claim; (5) allowed the 2004

examination of Appellants; (6) granted summary judgment despite a remaining genuine material

fact; (7) allowed New York to foreclose on the real property without legal documentation;

(8) denied Waldo’s motion to compel production of documents; (9) denied Waldo’s motion to

reopen the case; and (10) did not reopen the case when “an Appellee attorney said in a Response

Motion that the attorney is ‘of counsel’ for another law firm” that benefited from the

foreclosure.30 After another hearing on July 16, 2010, the United States District Court affirmed

the Bankruptcy Court’s January 4, 2010 order.31

           Nearly a decade later, on October 18, 2019, Waldo filed a motion for permission to

reopen the Chapter 13 bankruptcy case under Rule 60(d)(3) due to alleged fraud upon the court.32

The court heard oral argument from Waldo on December 4, 2019.33 On December 30, 2019, the

Bankruptcy Court denied the motion.34

           On January 9, 2020, Waldo filed a request for “Permission that their Motion for

Reconsideration be Considered.”35 Waldo asked that counsel for New York “present all verifiable



30
  Doc. 197. Waldo filed a motion to compel New York to produce documents. See Doc. 98. This motion was denied
on December 9, 2008. Doc. 125. Rule 2004 of the Federal Rules of Bankruptcy Procedure authorizes the bankruptcy
court, on motion of an interested party, to order an examination of any entity relating “to the acts, conduct, or
property or to the liabilities and financial condition of the debtor,” among other things.
31
     Doc. 201.
32
   Doc. 203. See Fed. R. Civ. P. 60(d)(3) (“This rule does not limit a court’s power to . . . set aside a judgment for
fraud on the court.”). Waldo’s motion was filed ex parte and not served on any other parties, and although the
Bankruptcy Court issued a notice of hearing on the motion, it noted that “notice may not have been complete on the
part of the movants.” Doc. 208 at 2.
 See Docs. 206, 207, 208. No other parties participated in the hearing, and they may not have been notified. See
33

Doc. 208 at 2 (“The Court notes that while it set this motion for a hearing and noticed out the hearing sua sponte, the
Waldos did not attempt to notice other parties of interest; thus, notice may not have been complete on the part of the
movants.”).
34
     Docs. 207, 208.
35
     Doc. 211.

                                                          6
 Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.342 Page 7 of 34




documentation and correspondence from July 1999 onward,” and that “a representative from

[Ocwen Federal Bank] testify at an evidentiary hearing with verifiable documentation.”36 Ocwen

objected to Waldo’s motion on the basis that it violated the Bankruptcy Court’s order of sanctions

on Waldo requiring leave to file motions and because Waldo failed to comply with Rule 60 by

merely restating prior positions.37 In addition to its procedural challenges, Ocwen also argued

substantive reasons for why the motion should be denied.38

            On March 4, 2020, the Bankruptcy Court heard argument on the motion to reconsider and

issued findings of fact and conclusions of law on the record during a March 6, 2020 hearing.39

The Bankruptcy Court determined that several factors precluded reopening the case, including

the length of time the case had been closed, the lack of a benefit to Waldo, and the prejudice to

New York and Ocwen.40 The Bankruptcy Court also determined that Waldo had presented no

basis for a finding of fraud upon the court.41 It determined that Waldo’s “allegations are

essentially identical to those . . . made ten years ago,” but now couched in terms of fraud upon

the court.42 The Bankruptcy Court concluded that Waldo raised no new legal or factual question

to justify reconsideration or amendment of the December 30 order,43 it denied the motion, and it

invited counsel for Ocwen and New York to file a motion for attorney fees.44


36
     Doc. 211 at 2.
37
     Doc. 213 at 5, 6.
38
     Id. at 7–11.
39
     See Doc. 218; Docs. 216, 217. The transcript of the March 6, 2020 hearing is lodged at Doc. 240.
40
     See generally Doc. 240.
41
     See Doc. 211 at 19–21.
42
     Doc. 240 at 19.
43
     Doc. 240 at 20.
44
  Doc. 218. Following briefing and Ocwen’s additional request for punitive sanctions, the Bankruptcy Court
awarded fees and declined to impose additional sanctions. Doc. 235; see Docs. 222, 227, 230.

                                                           7
 Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.343 Page 8 of 34




               On March 20, 2020, Waldo filed the notice of appeal currently before this court

challenging the Bankruptcy Court’s March 6 order.45 In addition to many of the same issues

Waldo sought to present in the 2010 appeal, Waldo asserts that the Bankruptcy Court: ignored the

claim of fraud upon the court, was not concerned about evidence of fraud, ignored a request for

evidentiary hearing, and “allowed Appellants’ Due Process rights to be violated.”46 On May 1,

2020, the Bankruptcy Court ordered Waldo to pay Ocwen’s attorney fees related to the October

2019 motion to reconsider.47

                                  ISSUES AND STANDARDS OF REVIEW

               Waldo nominally asserts twelve issues on appeal.48 In issues 2, 3, 4, 7, 8, 11, and 12,

Waldo challenges the underlying 2008 to 2010 bankruptcy proceedings, not the Bankruptcy

Court’s 2019 and 2020 orders.49 This court’s “appellate review is limited to final judgments or

parts thereof that are designated in the notice of appeal.”50 Accordingly, these issues are not

properly before the court. Additionally, as addressed below, Waldo did not file a supplemental

notice of appeal and therefore this court lacks jurisdiction to review issue 10, Waldo’s challenge

to the Bankruptcy Court’s award of attorney fees.

               Waldo’s issues 1, 5, 6, and 9 challenge the Bankruptcy Court’s denial of his motion to set

aside the 2008 summary judgment and reopen the proceedings based upon fraud upon the


45
     Doc. 220.
46
  See Doc. 228. Pursuant to 28 U.S.C. § 158(c)(1), the United States Bankruptcy Appellate Panel of the Tenth
Circuit transferred the appeal to this court for resolution. Doc. 231.
47
     See Doc. 235; ECF No. 1.
48
     ECF No. 15 at 4–7.
49
     See id.
50
  Cunico v. Pueblo Sch. Dist. No. 60, 917 F.2d 431, 444 (10th Cir. 1990) (citing Fed. R. App. P. 3(c)). Waldo
designates the March 6, 2020 order of the Bankruptcy Court as the order appealed from. ECF No. 1; see Fed. R.
App. P. 4(a)(1)(A).

                                                        8
 Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.344 Page 9 of 34




court.51 “Generally, a bankruptcy court’s decision on a motion to reopen a closed case under 11

U.S.C. § 350(b) is reviewed for abuse of discretion.”52 “While the decision to reopen remains

within the broad discretion of the bankruptcy court, it must be tethered to the parameters of

§ 350(b), or it is an abuse of discretion.”53

           Waldo also requests review of the Bankruptcy Court’s related decision denying a motion

to reconsider.54 “The bankruptcy court’s denial of Debtor’s motion to reconsider is subject to the

abuse of discretion standard of review.”55 Generally, a court exceeds its afforded discretion if its

decision is “arbitrary, capricious, whimsical, or manifestly unreasonable.”56 That is, the court’s

decision “will not be disturbed unless the appellate court has a definite and firm conviction that

the lower court made a clear error of judgment or exceeded the bounds of permissible choice in

the circumstances.”57

                                                      ANALYSIS

           As an initial matter, the court first addresses the three motions filed in this appellate

proceeding.58 Waldo asks that Appellees and their counsel be excluded from this proceeding.59




51
     See ECF No. 15 at 4–6.
52
     In re Petroleum Prod. Mgmt., Inc., 282 B.R. 9, 13 (B.A.P. 10th Cir. 2002).
53
     Id. (quoting Nintendo Co. v. Patten (In re Alpex Computer Corp.), 71 F.3d 353, 356 (10th Cir. 1995)).
54
     See Doc. 218; see also Docs. 211, 213, 215.
55
  In re Rafter Seven Ranches LP, 362 B.R. 25, 28 (B.A.P. 10th Cir. 2007) (citing Comm. for First Amendment v.
Campbell, 962 F.2d 1517, 1523 (10th Cir. 1992)), aff’d sub nom. In re Rafter Seven Ranches L.P., 546 F.3d 1194
(10th Cir. 2008).
56
     Black v. M & W Gear Co., 269 F.3d 1220, 1227 (10th Cir. 2001) (citation and internal quotation marks omitted).
57
     In re Utah Aircraft All., 342 B.R. 327, 331 (B.A.P. 10th Cir. 2006) (citation and internal quotation marks omitted).
 Motion to Exclude Appellees and their Counsel, ECF No. 5; Motion to Disallow Judicial Notice, ECF No. 9;
58

Motion to Disallow Corporate Disclosure, ECF No. 10.
59
     ECF No. 5.

                                                             9
Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.345 Page 10 of 34




Waldo also requests that the court disallow Appellees’ requests for judicial notice.60 Relatedly,

Waldo asks the court disallow Appellees’ corporate disclosure statement.61 After addressing these

motions, the court will turn to the issues presented on appeal.

       A. Waldo Does Not Provide a Basis to Bar Appellees From Participating in this
          Appellate Proceeding.

           Waldo requests that Appellees Ocwen and New York be excluded from this appellate

proceeding because they lack Article III standing.62 Because constitutional standing limits federal

court jurisdiction, the issue “is a jurisdictional matter that must be addressed even if raised for

the first time on appeal.”63 However, “the question of who is (are) the real party (parties) in

interest, . . . is not a jurisdictional issue.”64 To the extent that Waldo raises a real-party-in-interest

issue in this appeal, that issue was not before the Bankruptcy Court.65 “[S]ound policy supports

the proposition that an appellate court will not consider an issue raised for the first time on

appeal.”66 As to the relief Waldo requests in his motion, Waldo fails to identify any applicable




60
     ECF No. 9.
61
     ECF No. 10.
62
  ECF No. 5. Waldo also raises this issue in his principal brief. See ECF No. 15 at 3–4 (“Judge Thurman lacked
subject matter jurisdiction on Claim 4-2, as [Bank of New York Trust Company], Bank of New York Mellon Trust
Company], Ocwen, and Mr. Middlemas lacked the requisite Article III Standing.”).
63
     First Am. Title Ins. Co. v. Nw. Title Ins. Agency, 906 F.3d 884, 889 (10th Cir. 2018).
64
     Id. (citing Norris v. Causey, 869 F.3d 360, 366–67 (5th Cir. 2017)).
65
   Waldo’s motion to reopen the bankruptcy proceedings was based on a theory of fraud upon the court, or fraud
“directed to the judicial machinery itself and is not fraud between the parties or fraudulent documents, false
statements or perjury. Doc. 203 (quoting Bulloch v. United States, 763 F.2d 1115, 1121 (10th Cir. 1985)). Even
assuming, without deciding, that Waldo asserted a real-party-in-interest issue in the bankruptcy court, the question
before the court was whether “the impartial functions of the court have been directly corrupted,” Bulloch, 763 F.2d
at 1121, not whether the wrong party filed a proof claim. In contrast, a real-party-in-interest issue “presents a merits
question: ‘who, according to the governing substantive law, is entitled to enforce the right?’” Norris, 869 F.3d at
366. “An argument that the plaintiff is not the real party in interest is an affirmative defense that must be asserted
with reasonable promptness.” Id. at 367.
66
     Gorman v. Carpenters’ & Millwrights’ Health Benefit Trust Fund, 410 F.3d 1194, 1202 (10th Cir. 2005).

                                                             10
Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.346 Page 11 of 34




legal authority for exclusion of his adversaries in the instant proceeding. Waldo’s request also

defies logic: Waldo cannot appeal a decision involving certain parties and then argue that those

parties may not be heard or defend themselves before this court. The motion to exclude

Appellees in this proceeding is therefore denied.

           Nevertheless, because Waldo argues a lack of constitutional standing in the Bankruptcy

Court, it must be addressed in this appeal, even though it cannot support his motion to exclude.67

Accordingly, the court will address the substance of Waldo’s standing claim later in this decision.

       B. Ocwen’s Request for Judicial Notice is Granted.

           New York and Ocwen request that the court take judicial notice of eighteen state and

federal court filings and orders.68 In Waldo’s second motion he requests an order disallowing the

requested judicial notice.69

           Under Rule 201 of the Federal Rules of Evidence, “[t]he court may judicially notice a

fact that is not subject to reasonable dispute because it: (1) is generally known within the trial

court’s territorial jurisdiction; or (2) can be accurately and readily determined from sources

whose accuracy cannot reasonably be questioned.”70 “Judicial notice may be taken at any time,

including on appeal.”71 This rule “allows the court to take judicial notice of its own files and




67
  See First Am. Title, 906 F.3d at 889 (noting that “constitutional standing is a jurisdictional matter that must be
addressed even if raised for the first time on appeal.”).
68
  ECF No. 6. Appellees request judicial notice of filings, orders, and dockets in Utah state courts, the United States
District Court, the United States Bankruptcy Court, the Tenth Circuit Court of Appeals, and the United States
Supreme Court. See id.
69
     ECF No. 9.
70
     Fed. R. Evid. 201(b).
71
  United States v. Burch, 169 F.3d 666, 671 (10th Cir. 1999); see Fed. R. Evid. 201(d) (“The court may take judicial
notice at any stage of the proceeding.”).

                                                           11
Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.347 Page 12 of 34




records, as well as facts which are a matter of public record.”72 “However, the documents may

only be considered to show their contents, not to prove the truth of matters asserted therein.”73

           New York asserts, and Waldo does not dispute, that each of the eighteen documents

submitted by Appellees is a record of the state or federal judiciary. The documents are not subject

to reasonable dispute and thus are proper subjects for judicial notice. Indeed, Waldo musters no

cognizable challenge to consideration of these documents. Accordingly, the court grants New

York’s request for judicial notice and denies Waldo’s motion. Where necessary, the documents

will be considered for their content, but “not to prove the truth of matters asserted therein.”74

           Relatedly, New York requests that this appeal be summarily dismissed because Waldo

failed to file a timely principal brief and because Waldo “filed three frivolous Motions in this

matter, following their established pattern of unduly multiplying litigation.”75 Although the court

is sympathetic to the necessity of responding to multiple motions and arguments, such a drastic

sanction may be appropriate only after notice and opportunity to be heard.76 The court therefore

denies New York’s request for summary dismissal.


72
     Tal v. Hogan, 453 F.3d 1244, 1265 n.24 (10th Cir. 2006) (citation and internal quotation marks omitted).
73
  Id. (brackets and internal quotation marks omitted) (quoting Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d 1182,
1188 (11th Cir.2002)).
74
     Id.
75
     Opposition to Motion to Disallow Judicial Notice, ECF No. 14 at 3–4.
76
  See United States v. Samuels, 417 F. App’x 809, 812 n.1 (10th Cir. 2011) (“We have long held that where a party
has engaged in a pattern of litigation activity which is manifestly abusive, restrictions are appropriate, but only after
notice and an opportunity to respond are given.”). In an appellate court capacity, “[t]his court has the inherent power
to impose sanctions that are necessary to regulate its docket, promote judicial efficiency, and deter frivolous filings.”
Mann v. Boatright, 477 F.3d 1140, 1150 (10th Cir. 2007). To be sure, the court can discern no non-frivolous basis for
any of Waldo’s three motions filed in this appeal. Each motion is fundamentally based on his arguments, raised
multiple times throughout the underlying bankruptcy proceedings and asserted again in substance on appeal, that
Appellees either did not exist or did not have a protectable property interest in his former home. The court notes that
Appellants have been placed on the restricted filer list in the District of Utah. See Waldo v. Ocwen, 2:10-cv-00928-
CW, ECF Nos. 21, 31, 37, 55. Because the instant appeal came to this court by transfer and not by Waldo’s original
civil filing in this court, the court opted not to strictly enforce the local filer restrictions in this appeal.

                                                           12
Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.348 Page 13 of 34




       C. New York and Ocwen’s Corporate Disclosure Statements Are Appropriate.

           In his third motion, Waldo asks the court to disallow the Corporate Disclosure Statement

of PHH Mortgage.77 In its corporate disclosure statement, PHH Mortgage Corporation asserts

that it is the successor to Ocwen Loan Servicing, LLC, and it provides the disclosures required

by Rule 7.1 of the Federal Rules of Civil Procedure.78 Waldo offers no legal or factual support

for disregarding the required disclosure, but instead registers his disagreement with the

implication that PHH Mortgage Corporation purchased Ocwen.79 The motion is denied.

       D. This Court Lacks Jurisdiction to Review the Bankruptcy Court’s Attorney Fees
          Decision.

           Turning to the decision appealed from, the court first must determine the extent of its

jurisdiction.80 “It is well established that “a timely-filed notice of appeal is mandatory and

jurisdictional.”81 The notice of appeal must “designate the judgment, order, or part thereof being

appealed.”82 “The appropriate judicial unit for application of . . . finality requirements in

bankruptcy is not the overall case, but rather the particular adversary proceeding or discrete

controversy pursued within the broader framework cast by the petition.”83




77
     ECF No. 10.
78
   Corporate Disclosure Statement, ECF No. 8; see Fed. R. Civ. P. 7.1(a) (requiring that nongovernmental corporate
parties identify “any parent corporation and any publicly held corporation owning 10% or more of its stock,” or to
state that “there is no such corporation”).
79
     See ECF No. 10 at 1.
80
     See Semtner v. Group Health Serv., 129 F.3d 1390, 1392 (10th Cir.1997).
 Husky Ventures, Inc. v. B55 Invs., Ltd., 911 F.3d 1000, 1008 (10th Cir. 2018) (brackets and internal quotation
81

marks omitted) (quoting Yost v. Stout, 607 F.3d 1239, 1242 (10th Cir. 2010)).
82
     Fed. R. App. P. 3(c)(1)(B).
83
     In re Baldwin, 593 F.3d 1155, 1159 (10th Cir. 2010) (brackets, citation, and internal quotation marks omitted).

                                                            13
Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.349 Page 14 of 34




           On March 20, 2020, Waldo filed the Notice of Appeal challenging the Bankruptcy

Court’s March 6, 2020 order denying the motion for reconsideration.84 The March 6 order

operated to finally resolve the motion for reconsideration. The discrete controversy raised in this

case was whether the case should be reopened. The Bankruptcy Court answered the question in

the negative on March 6, 2020. Waldo timely filed a Notice of Appeal on March 20, 2020.85

           The Bankruptcy Court’s March 6 Order also granted counsel for Appellees leave to file a

motion for attorney fees.86 “[A] petition for attorney’s fees is considered ‘collateral to and

separate from’ the decision on the case’s merits.”87 Accordingly, the Tenth Circuit has held that

“a supplemental notice of appeal is required” to confer jurisdiction upon the appellate court over

an attorney fees issue “that becomes final subsequent to the initial notice of appeal.”88 An order

awarding attorney fees “is not final until reduced to a sum certain.”89

           On March 20, 2020, the same day Waldo filed the notice of appeal, counsel for Ocwen

and New York filed a motion requesting an award of attorney fees.90 The Bankruptcy Court

scheduled a hearing for April 22, 2020.91 Waldo filed a response on April 2, 2020, and Ocwen

filed a reply on April 7, 2020.92 The Bankruptcy Court stated its findings and conclusion on the



84
     Doc. 220; Doc. 218.
 Doc. 220. See Fed. R. Bankr. P. 8002(a)(1) (establishing a fourteen-day period within which a notice of appeal
85

must be filed following entry of an order).
86
     Doc 218.
87
  Graham v. Hartford Life And Accident Ins. Co., 501 F.3d 1153, 1163 n.11 (10th Cir. 2007) (quoting Budinich v.
Becton Dickinson & Co., 486 U.S. 196, 200 (1988)).
88
     See E.E.O.C. v. Wal-Mart Stores, Inc., 187 F.3d 1241, 1250 (10th Cir. 1999).
89
     Ellis v. CAC Fin. Corp., 6 F. App’x 765, 768 (10th Cir. 2001) (unpublished).
90
     Docs. 222, 224.
91
     Doc. 223.
92
     Docs. 227, 230.

                                                           14
Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.350 Page 15 of 34




record at the April 22 hearing and issued a written order granting attorney fees on April 30,

2020.93 The Bankruptcy Court ordered attorney fees for Ocwen in a sum certain on April 30,

2020.94 Because Waldo did not file a supplemental notice of appeal, this court lacks jurisdiction

to review the April 30 order.

       E. The Bankruptcy Court Did Not Exceed Its Discretion When It Denied the Motion to
          Reopen the Bankruptcy Case.

            Before addressing the Bankruptcy Court’s decision, this court will address Waldo’s

standing argument raised for the first time on appeal. Although styled as an Article III standing

issue, Waldo’s argument is that New York and Ocwen were not proper parties in interest in the

2008 bankruptcy proceedings.95 Specifically, Waldo argues that the Proof of Claim submitted by

New York and Ocwen in 2008 was invalid because “[n]either [Bank of New York Mellon Trust

Company] nor [Bank of New York Trust Company] had a legitimate interest in the Waldos’ 2008

bankruptcy.”96 He contends New York “was not in business at the time of the amended filing.”97

Put simply, Waldo is just recharacterizing his old and tested arguments—long ago raised and

disposed of. In 2008, the Bankruptcy Court found that the Bank of New York Mellon Trust

Company, NA, was the beneficiary of Waldo’s promissory note.98 And the court determined

Ocwen Loan Servicing, LLC was the loan servicer.99 Although he now contends Ocwen and New


93
  Doc. 235. The Bankruptcy Court signed the attorney fees order on April 30, 2020 and filed the order on May 1,
2020. See id.
94
     Doc. 235.
95
  ECF No. 5 at 1 (“Appellants make this Motion to Exclude BNYM and Ocwen as they were never a legitimate part
of the Waldos’ Bankruptcy, and, as such, not really interested parties.”).
96
     Id. at 3.
97
     Id.
 Doc. 92 at 3; see Doc. 116 (adopting as its findings of fact the statements of undisputed material facts asserted by
98

Ocwen and New York in their motion for summary judgment).
99
     Doc. 92.

                                                         15
Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.351 Page 16 of 34




York had no protectable interest and thus no injury for purposes of determining standing, that

argument is wholly unsupported by the record. Thus, Waldo presents no cognizable standing

argument.

           Relatedly, Waldo’s motion to reopen the bankruptcy proceedings was based on a theory

of fraud upon the court, or fraud “directed to the judicial machinery itself and is not fraud

between the parties or fraudulent documents, false statements or perjury.”100 The Bankruptcy

Court found no fraud upon the court and determined that reopening the case was unwarranted.101

That is the decision Waldo asks this court to review on appeal.102 The question before the

Bankruptcy Court was not whether New York or Ocwen were entitled to enforce claims against

the bankruptcy estate in 2008, but whether “the impartial functions of the court have been

directly corrupted” such that its judgment should be set aside.103 Waldo admitted this,

representing that “the Court case, while involving Appellants and other parties, was not about the

Appellants, but about ‘Fraud upon the Court.’”104 Unlike a true standing question, a real-party-

in-interest question is not jurisdictional but constitutes an affirmative defense that must be raised




100
      Doc. 203 (quoting Bulloch, 763 F.2d at 1121).
101
      Doc. 208.
102
      This is in addition to the later decision denying amendment under Rule 59 that is addressed below.
103
   Bulloch, 763 F.2d at 1121; see also First Am. Title, 906 F.3d at 890 (observing that questions about what entity
could properly speak for another “raises the question of who is (are) the real party (parties) in interest, which is not a
jurisdictional issue”); Norris, 869 F.3d at 366 (citation and internal quotation marks omitted) (noting that a real-
party-in-interest issue “presents a merits question: who, according to the governing substantive law, is entitled to
enforce the right?” (citation and internal quotation marks omitted)); id. at 367 (“An argument that the plaintiff is not
the real party in interest is an affirmative defense that must be asserted with reasonable promptness.”).
104
      Doc. 15 at 11.

                                                           16
Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.352 Page 17 of 34




first in the trial court.105 Waldo’s real-party-in-interest issue was not raised or addressed in the

Bankruptcy Court and it will not be entertained for the first time on appeal.106

            Primarily at issue in this appeal is whether the Bankruptcy Court exceeded its discretion

when it denied Waldo’s motion to reopen the bankruptcy proceedings. Approximately a decade

after the last activity in his dismissed bankruptcy case, Waldo filed an ex parte motion to reopen

the proceedings citing fraud upon the court under Rule 60(d)(3) of the Federal Rules of Civil

Procedure.107 The Bankruptcy Court held a hearing on December 4, 2019 and, other than

Appellants, no other parties participated.108 In its December 30, 2019 decision, the Bankruptcy

Court limited its discussion to the question of reopening the proceedings, because “[a]ny relief

from the Court’s [2008] summary judgment decision would be premised on the Court reopening

the bankruptcy case and would need to be addressed at an evidentiary hearing.”109

            Section 350 of the Bankruptcy Code requires that a bankruptcy case be closed “[a]fter an

estate is fully administered and the court has discharged the trustee.”110 It authorizes reopening of

a closed case “to administer assets, to accord relief to the debtor, or for other cause.”111 Because

the word “‘reopened’ used in § 350(b) obviously relates to the word ‘closed’ used in the same




105
      See First Am. Title, 906 F.3d at 890.
106
      See Gorman, 410 F.3d at 1202.
107
      Doc. 203; see Doc. 201.
108
      Doc. 208 at 5.
109
      Id.
110
      11 U.S.C. § 350(a).
111
   11 U.S.C. § 350(b). The Tenth Circuit has expressed no doubt that “if Rule 60(b) relief was available and
warranted, the court was justified in reopening the [bankruptcy] case for ‘cause.’” In re Woods, 173 F.3d 770, 778
(10th Cir. 1999).

                                                         17
Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.353 Page 18 of 34




section,” a bankruptcy case “cannot be reopened unless it has been closed.”112 “A case that is

dismissed is fundamentally different from a case that is closed.”113 “Closing a case contemplates

full estate administration and the completion of the bankruptcy process, whereas dismissing a

case restores the assets and parties to their prepetition status, as if the case had never been

filed.”114

            Waldo’s bankruptcy petition was dismissed on December 11, 2008.115 Because the

proposed bankruptcy plan was denied and no assets were administered, Waldo’s dismissed case

“cannot be reopened under § 350(b).”116 Nevertheless, the case may be reopened under Rule 60

if the dismissal is set aside. Waldo raised, and the Bankruptcy Court addressed, a fraud upon the

court allegation in its analysis. The fraud upon the court argument is considered below.

            However, even assuming, without deciding, that Section 350 may be employed under the

circumstances to reopen Waldo’s bankruptcy case, the Bankruptcy Court evaluated the

appropriate factors and did not exceed its discretion in denying the motion.

            When considering motions to reopen, bankruptcy courts evaluate several factors,

including “(1) the length of time that the case was closed; (2) the nature of the parties’ dispute;

(3) whether a non-bankruptcy forum has the ability to determine the issues submitted for

consideration; and (4) whether any parties would be prejudiced if the case were or were not




  In re Mitchell, 2012 WL 5995443, at *9 (10th Cir. BAP (Colo.) Dec. 3, 2012) (unpublished) (internal quotation
112

marks omitted) (quoting In re Income Prop. Builders, Inc., 699 F.2d 963, 965 (9th Cir. 1982)), aff’d, 554 F. App’x
756 (10th Cir. 2014).
113
      Id. at *9.
114
      Id.
115
      Doc. 126.
116
      In re Mitchell, 2012 WL 5995443, at *9.

                                                        18
Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.354 Page 19 of 34




reopened.”117 Courts have also considered (5) the extent of the benefit to any party by reopening;

and (6) whether it is clear at the outset that no relief would be forthcoming if the motion to

reopen is granted.118 These factors are reviewed below as well as the allegation of fraud upon the

court.119

                  1. The Length of Time the Case Was Closed.

             Waldo’s bankruptcy case was closed and saw no activity for nearly a decade.120 In his

motion to reopen the proceedings, Waldo asserted that he had “gone back through Bankruptcy

documents of this case” and other court proceedings, and he “concluded that what transpired in

[the] Bankruptcy proceedings was nothing more [than] a calculated move by the opposing parties

to use any means to evict the Waldos from their home, even if it involved misleading the court to

do so.”121 Specifically, Waldo contended that a Colorado law firm’s name came up in some

proceedings, but was never added as a legal entity representing any party in his 2008 Bankruptcy

Case.122 He also stated that the Bank of New York Mellon Trust Company told him that it never

owned the Loan or the mortgaged property and thus, Waldo argues, it could not have been a

party to the Bankruptcy Case.123 Additionally, Waldo challenged New York’s proof of claim filed




117
    In re Soldier Summit Recreation & Dev. Co., L.L.C., 2014 WL 98701, at *2 (Bankr. D. Utah Jan. 10, 2014)
(unpublished); see also In re Apex Oil Co., Inc., 406 F.3d 538, 542 (8th Cir. 2005) (observing that the availability of
relief in another forum, presence of parties not subject to the court’s jurisdiction, and passage of time—seven
years—are permissible factors to consider in a motion to reopen a bankruptcy case).
118
      See Soldier Summit, 2014 WL 98701; see also In re Atari, Inc., 2016 WL 1618346 (S.D.N.Y Bankr. 2016).
119
      Doc. 208 at 6.
120
      Id..
121
      Doc. 203 at 2, 3.
122
      Id. at 2.
123
      Id.

                                                          19
Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.355 Page 20 of 34




in 2008, questioned whether New York perfected its claim in 2008, and argued a fraudulent

mortgage assignment was used to foreclose the property in 2009.124

            As the Bankruptcy Court correctly observed, the facts Waldo asserted in support of

reopening the case “not only could have but should have been presented earlier than ten years

after the case closed.”125 Indeed, some had been presented earlier and rejected. For example, in

his August 1, 2008 objection to New York’s proof of claim, Waldo argued that Ocwen assigned

the trust deed under an improper power of attorney.126 In September 2008, Waldo contended that

the December 29, 1999 assignment of the trust deed was “clearly a fraud” and that an October 6,

2003 assignment was “highly suspect.”127 Because New York’s February 1, 2008 assignment

allegedly lacked documentation or exhibit, Waldo argued, this assignment too was

problematic.128 If not identical, these earlier arguments closely mirror Waldo’s new arguments

raised in the motion to reopen. The Bankruptcy Court acted well within its discretion when it

rejected Waldo’s repackaging of arguments that were raised and rejected more than a decade ago.

Waldo’s lengthy delay in bringing the motion to reopen was unreasonable under the

circumstances, particularly in light of Waldo’s other, similar motions in which he asserted fraud

and fraudulent behavior on the part of Ocwen and New York.129




124
      Id. at 4–5, 6.
125
      Doc. 208 at 7.
126
      See generally Doc. 20.
127
      Doc. 53 at 2, 3.
128
      Id. at 3.
129
      Doc. 208 at 6–7.

                                                   20
Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.356 Page 21 of 34




         Relatedly, Waldo contends that the Bankruptcy Court erred in focusing on the passage of

time.130 Although time does not limit setting aside a judgment on the basis of fraud upon the

court, it is a factor relevant to reopening proceedings and the Bankruptcy Court properly

considered it for that purpose.131

             2. The Nature of the Parties’ Dispute.

         The nature of Waldo’s dispute is fundamentally a concern about accuracy with respect to

the chain of title of the deed to property. The Bankruptcy Court properly concluded that this

factor did not support reopening the proceedings.

         Waldo contends that questions persist about the title to his property that sold in

foreclosure in 2009 and that the bankruptcy claim filed by Ocwen and New York was invalid. He

frames these arguments as alleged frauds upon the court and subject matter jurisdiction issues.132

However, the core dispute is the validity of the creditors’ interests in the real property. That issue

was raised and resolved years ago in the original proceeding.133 The Bankruptcy Court properly

concluded that this factor weighed against reopening the case.

             3. The Ability of a Non-Bankruptcy Forum to Determine the Issues.




130
    ECF No. 15 at 5. Waldo also argues in Issue 5 that the Bankruptcy Court ignored his citation to Hazel-Atlas Glass
Co. v. Hartford-Empire Co., 322 U.S. 238 (1944). ECF No. 15 at 5. Although the case involved fraud upon the court,
the question in Hazel-Atlas was whether the Courts of Appeals had the power, upon proof of fraud upon the court,
“to vacate its own judgment entered at a prior term and direct vacation of a District Court’s decree entered pursuant
to the Circuit Court of Appeals’ mandate.” Hazel-Atlas, 322 U.S. at 239. This question has no bearing on Waldo’s
claims.
131
   See United States v. Buck, 281 F.3d 1336, 1342 (10th Cir. 2002) (observing that “[t]here is no time limit” for
proceedings on fraud upon the court claims).
132
    See ECF No. 15 at 3(asserting that Ocwen’s bankruptcy notice of claim (claim 4-1) was fraudulent because
“[t]here was no Power of Attorney attached, and Ocwen was no longer involved as a servicer with the Appellants’
mortgage”).
  In his recent challenges, Waldo suggests that the Bankruptcy Court’s dismissal of the bankruptcy petition is void
133

due to lack of subject matter jurisdiction or fraud upon the court.

                                                         21
Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.357 Page 22 of 34




            The Bankruptcy Court noted that Waldo expressed an intent to file claims in other courts

with allegations connected to the facts alleged in the motion to reopen.134 Waldo stated he would

be filing claims in other courts similar to those alleged in his motion.135 Specifically, Waldo

indicated a finding of fraud in the Bankruptcy Court would help persuade other courts to do the

same in Waldo’s pursuit of fraud claims.136 The Bankruptcy Court stated that “[t]he sole basis, it

appears, for the Waldos coming before this Court is to obtain a ruling that would then be used to

persuade other courts.”137

            Generally, the Bankruptcy Court receives referral of limited cases arising under the

United States Bankruptcy Code.138 “A bankruptcy judge may also hear a proceeding that is not a

core proceeding but that is otherwise ‘related to’ a case under title 11,”139 with the caveat that it

“submit proposed findings of fact and conclusions of law to the district court, and any final order

or judgment shall be determined by the district judge.”140 In the context of a decision to reopen a

bankruptcy proceeding, then, the question of whether the bankruptcy court is the proper forum is

not insignificant. Here, the Bankruptcy Court did not exceed its discretion when it determined

that the availability of other venues weighed against reopening the proceedings.141

                4. The Prejudice to Other Parties.




134
      Doc. 208 at 11.
135
      Id.
136
      Id.
137
      Id. at 11–12.
138
      See generally 28 U.S.C. § 1334.
139
      In re Midgard Corp., 204 B.R. 764, 771 (B.A.P. 10th Cir. 1997).
140
      Id. (ellipsis and internal quotation marks omitted) (quoting 28 U.S.C. § 157(c)(1)).
141
      Doc. 208 at 11–12.

                                                            22
Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.358 Page 23 of 34




            Considering prejudice, the Bankruptcy Court noted that the issues Waldo raised in the

motion to reopen had already been “heavily litigated.”142 Because of the decade-long delay, the

general costs of litigation, and the duplicative nature of the allegations, the Bankruptcy Court

concluded that reopening the case would prejudice Ocwen and New York.143 “To continue to

have Ocwen and the Bank of New York relitigate the same issues premised under a thinly veiled

fraud upon the court claim could well be prejudicial to them for financial and non-financial

reasons.”144 Any benefit to Waldo such as gaining allegedly missing documents would be

minimal “and heavily outweighed by the prejudice the other parties would incur.”145 The

Bankruptcy Court’s decision is not premised on an erroneous conclusion of law or clearly

erroneous finding of fact.146

                   5. The Extent of Benefit to Any Party.

            The Bankruptcy Court determined that the benefit to Waldo, if any, from reopening the

case would be nominal.147 At best, reopening the case may allow for an evidentiary hearing and a

possible order setting aside the 2008 summary judgment motion. At least in theory, this process

might put documents in Waldo’s hands or provide some testimony filling in some of the alleged

gaps in the chain of title to the property sold in foreclosure. But, as explained below, neither this

information nor reopening the case would deliver the property back to Waldo.148 Indeed, the




142
      Id. at 12.
143
      Id.
144
      Id.
145
      Id. at 12–13.
146
      In re Utah Aircraft All., 342 B.R. 327, 331 (B.A.P. 10th Cir. 2006).
147
      Doc. 208 at 12–13.
148
      Id.

                                                            23
Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.359 Page 24 of 34




benefits to reopening would be nominal. The Bankruptcy Court properly concluded that this

factor weighed against reopening the case.

                  6. The Availability of Relief.

            The Bankruptcy Court considered whether any relief was available to Waldo in reopening

the bankruptcy case.149 In 2008, the Bankruptcy Court determined that Waldo filed the

bankruptcy petition “as part of a scheme to delay, hinder, or defraud Creditor, and that scheme

involved the filing of multiple bankruptcy petitions affecting [the Property].”150 The court

accepted Ocwen and New York’s proof of claim to an interest in the property and it afforded

them relief from the bankruptcy automatic stay.151 The Bankruptcy Court dismissed the

bankruptcy petition.152 Subsequently, in a process in which the Bankruptcy Court had no

involvement, the property was sold in foreclosure.

            As the Bankruptcy Court observed, the bankruptcy proceedings could be reopened and

the summary judgment may even be set aside, but the court could not reset the circumstances and

put Waldo back into possession of the property. In 2008, the Bankruptcy Court ordered dismissal

of the bankruptcy petition which necessarily put the parties back into the relative positions they

occupied prior to the proceedings. Without a bankruptcy case or automatic stay, Ocwen and New

York proceeded to foreclose on their interest in the property.153 As both parties have indicated,

Waldo’s home was sold in foreclosure and the Waldos were evicted.154 The foreclosure sale and


149
      Id. at 8.
150
      Doc. 116; see 11 U.S.C. § 362(b)(4).
151
      See Doc. 116.
152
      Doc. 126.
153
      See Doc. 208 at 2; ECF No. 18 at 2.
154
   See Doc. 208 at 2 (“The Waldos lost their house to foreclosure in 2009.”); id. at 4, 12–13; see also ECF No. 15 at
9 (asserting that Appellees’ had “only one objective” in the bankruptcy, “to do anything necessary to get the
                                                         24
Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.360 Page 25 of 34




subsequent eviction did not involve the Bankruptcy Court. Put simply, no relief was available

even if Waldo was successful in reviving the case. Accordingly, “it is clear at the outset that

reopening the case could not afford the movant any relief such that reopening would be futile and

a waste of judicial resources.”155

           In sum, the Bankruptcy Court considered several factors and determined that they all

weighed against reopening the case. The decision was tethered to the parameters of § 350(b),

specifically whether reopening the case was necessary “for other cause.”156 Accordingly, this

court concludes that the Bankruptcy Court did not exceed its discretion when it denied Waldo’s

motion to reopen the bankruptcy case.

               7. Fraud Upon the Court.

           Although not a factor analyzed for purposes of Section 350, the Bankruptcy Court also

considered the Waldo’s allegations of fraud upon the court.157

           Waldo contends that the Bankruptcy Court “ignored” his fraud upon the court

argument.158 Although it focused its analysis on whether the case should be reopened, the record

plainly reflects the Bankruptcy Court’s consideration of the fraud upon the court argument.159


Appellants’ bankruptcy claim ruled against them, so that the Waldos’ home could be foreclosed on”); ECF No. 18 at
2 (“The foreclosure sale and eviction proceedings were completed in 2009.”); ECF No. 19 at 11.
155
   In re MacIntyre, 2019 WL 1035683, at *3 (10th Cir. BAP (Colo.) Mar. 5, 2019) (unpublished) (citing In re
Schicke, 290 B.R. 792, 798 (B.A.P. 10th Cir. 2003), aff’d, 97 F. App’x 249 (10th Cir. 2004)); see Soldier Summit,
2014 WL 98701; see also In re Atari, 2016 WL 1618346.
156
   Doc. 240 at 5–6; see 11 U.S.C. § 350(b); In re Petroleum Prod. Mgmt., 282 B.R. at 13 (“While the decision to
reopen remains within the broad discretion of the bankruptcy court, it must be tethered to the parameters of § 350(b),
or it is an abuse of discretion.” (citation and internal quotation marks omitted)).
157
   Doc. 208 at 4, 7, 9 (finding Waldo’s fraud upon the court claim “overly vague” and noting that Waldo offered no
“specific instance that provides some sort of notion that Ocwen or the Bank of New York committed any sort of
fraudulent activity towards the court”).
158
      ECF No. 15 at 4.
  See, e.g., Doc. 208 at 9 (“The Waldos simply kept arguing that they had documents that prove Ocwen and the
159

Bank of New York committed fraud without detailing how these documents proved fraud, and more importantly
                                                         25
Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.361 Page 26 of 34




Consequently, Waldo’s first issue is plainly counter to the record on appeal and will not be

addressed further.

           Among other things, Waldo revived earlier arguments that Ocwen and New York had no

interest in the mortgage over his home.160 He relatedly asserted that the assignment documents

were fraudulent and that Ocwen and New York could not have been parties to the bankruptcy

case.161 The participation of Ocwen and New York in the bankruptcy case, he contended, were

“nothing more [than] a calculated move . . . to use any means to evict the Waldos from their

home, even if it involved misleading the court to do so.”162 According to Waldo, Ocwen and New

York’s 2008 proof of claim constituted fraud upon the court either because Bank of New York

Trust did not exist at the time, or because it had not perfected its claim, or because Ocwen never

had a power of attorney document allowing it to perform legal duties as a servicer.163

Specifically, Waldo argued:

           There are three issues regarding the Proof of Claim, which in turn constitute
           Fraud upon the Court: (1) The Waldos no longer had a valid mortgage contract, as
           Ocwen had changed the terms of the contract in 2006 without getting the
           modifications in writing per the Utah Statute of Frauds . . . . (2) Ocwen was no
           longer the Servicer. In a response to a Bar Complaint . . . a Lundberg &
           Associates attorney stated that a “Colorado Law Firm” had been the servicer. . . .
           (3) The Bank of New York Trust, NA, no longer existed when the second Proof



how this fraud was being perpetrated onto the Court.”); id. at 10 (“At oral argument the Waldos reargued their
original claims of fraud, misrepresentation and deception against Ocwen and the Bank of America and the chain of
title issue. The Waldos did not address how fraud was committed upon the Court.”); id. at 11 (“Even if the Waldos
were able to prevail in persuading the Court that the documents Ocwen and the Bank of New York relied on were
indeed fraudulent, their allegations would at most amount to fraud amongst the parties or the production of
fraudulent documents; both of which do not meet the requirements needed to afford relief under Rule 60(d)(3).”).
160
      See generally Doc. 203.
161
      Doc. 203 at 2–3.
162
      See generally Doc. 203.
163
      Doc. 203 at 4–7.

                                                        26
Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.362 Page 27 of 34




            of Claim was submitted on August 18, 2008; thus, the Claim was not perfected as
            required by Rule 3001.164
            The Bankruptcy Court rightly observed that Waldo did not “articulate or cite to a specific

instance that provides some sort of notion that Ocwen or the Bank of New York committed any

sort of fraudulent activity towards the Court.”165 Indeed, the record illustrates that

misrepresentation, deception, and fraud have been a mainstay of Waldo’s accusations against

Ocwen and New York, the newest iteration merely designates them frauds upon the court.166

However, only “the most egregious conduct” qualifies as fraud upon the court, and “[l]ess

egregious misconduct, such as nondisclosure to the court of facts allegedly pertinent to the

matter before it, will not ordinarily rise to the level of fraud on the court.”167

            A failure to fill in the alleged gaps in a chain of title or provide the documents Waldo

alleges are missing simply are not the types of fraud “directed to the judicial machinery itself.”168

Accordingly, the Bankruptcy Court acted within its discretion when it denied Waldo’s motion to

reopen the bankruptcy proceedings on this basis.

            Waldo relatedly argues that the Bankruptcy Court erred by not setting an evidentiary

hearing or authorizing discovery.169 Having failed to present a colorable claim of fraud upon the




164
      Id. at 5–6
165
      Doc. 208 at 9.
166
   Id. In this way, the fraud on the court theory is similar to Waldo’s Article III standing argument: both depend on
facts decided and reviewed a decade or more ago and are essentially new vehicles for attempting to revive long-
settled factual disputes.
167
   Zurich N. Am. v. Matrix Serv., Inc., 426 F.3d 1281, 1291 (10th Cir. 2005) (internal quotation marks omitted)
(quoting Weese v. Schukman, 98 F.3d 542, 552–53 (10th Cir. 1996)).
168
      Id. (internal quotation marks omitted) (quoting Buck, 281 F.3d at 1342).
169
      ECF No. 15 at 5 (Issue 6).

                                                            27
Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.363 Page 28 of 34




court, Waldo was not entitled to discovery or an evidentiary hearing.170 The Bankruptcy Court

did not exceed its discretion when it denied Waldo’s motion, precluding discovery and an

evidentiary hearing on the purported fraud upon the court.

       F. The Bankruptcy Court Did Not Exceed Its Discretion When It Denied the Motion to
          Reconsider.

            Following the December 30, 2019 denial of his motion to reopen, Waldo asked the

Bankruptcy Court to reconsider its decision.171 The Bankruptcy Court heard oral argument on

March 4, 2020 and issued a decision denying the motion from the bench on March 6, 2020.172

            The federal rules do not explicitly recognize a motion to reconsider.173 However, such a

motion may be construed as a request for relief under Rule 59, Rule 60(b), or as a request to

correct an interlocutory, non-final order.174 “No matter how styled, a motion will be deemed a

Rule 59(e) motion if it is served within the specified time period and seeks relief appropriate to




170
   See Griffin v. Reid, 259 F. App’x 121, 123 (10th Cir. 2007) (unpublished) (finding no district court abuse of
discretion in denying a motion to set aside because “the motion simply lacks any colorable basis for a claim of fraud
on the court because ‘fraud on the court is fraud which is directed to the judicial machinery itself and is not fraud
between the parties or fraudulent documents, false statements or perjury’” (brackets, ellipsis, and internal quotation
marks omitted) (quoting Buck, 281 F.3d at 1342).
171
      Doc. 211.
172
    See Doc. 240. The Bankruptcy Court entered a written order on March 6, 2020. Doc. 218. Ocwen filed an
objection to Waldo’s motion for reconsideration. Doc. 213. Ocwen primarily argued that Waldo’s filing violated the
Bankruptcy Court’s July 29, 2009 sanctions order, which required Waldo to first obtain court authorization before
filing “motions or applications relating to the subject matter of this case.” Doc. 158.
173
    See Price v. Philpot, 420 F.3d 1158, 1167, 1167 n.9 (10th Cir. 2005) (noting that the Federal Rules of Civil
Procedure do not authorize a motion to reconsider but observing that such a motion may be construed “as a motion
to reconsider under Rule 59, Rule 60(b), or as an interlocutory motion before any final judgment”).
174
      Id.

                                                         28
Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.364 Page 29 of 34




Rule 59(e) by questioning the correctness of the underlying judgment.”175 “A motion to alter or

amend a judgment must be filed no later than 28 days after the entry of the judgment.”176

            On January 9, 2020, Waldo filed a motion to reconsider.177 Because Waldo’s motion to

reconsider was filed within the time allowed for amendment of a judgment, the Bankruptcy

Court properly evaluated the motion under Rule 59(e) of the Federal Rules of Civil Procedure.178

            Generally, motions to reconsider “are inappropriate vehicles to reargue an issue

previously addressed by the court when the motion merely advances new arguments, or

supporting facts which were available at the time of the original motion.”179 “Grounds

warranting a motion to reconsider include (1) an intervening change in the controlling law,

(2) new evidence previously unavailable, and (3) the need to correct clear error or prevent

manifest injustice.”180

            In his motion, Waldo explained his disagreement with various aspects of the Bankruptcy

Court’s s earlier decision denying the request to reopen the case. Among other things, Waldo

argued that the benefit to reopening the case “would have justified the Waldos’ arguments and




175
   Hayes Fam. Tr. v. State Farm Fire & Cas. Co., 845 F.3d 997, 1004 (10th Cir. 2017). The Bankruptcy Court
resolved Waldo’s motion to reopen the bankruptcy case on December 30, 2019. Docs. 207, 208. A bankruptcy
court’s order denying a motion to reopen the case is a final, appealable order because it “ends the litigation on the
merits and leaves nothing for the court to do but execute the judgment.” In re Riazuddin, 363 B.R. 177, 182 (B.A.P.
10th Cir. 2007) (“The bankruptcy court’s Order denying the motions to reopen was a final order for purposes of [28
U.S.C. § 158(a)].”).
176
      Fed. R. Civ. P. 59(e).
177
      Doc. 211.
178
    Doc. 240 at 10; see Fed. R. Civ. P. 59(e) (“A motion to alter or amend a judgment must be filed no later than 28
days after the entry of the judgment.”); id. R. 54(a) (defining judgment to include “any order from which an appeal
lies”).
179
      Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000).
180
      Id.; see Fed. R. Civ. P. 59(e); id. R. 54(a).

                                                           29
Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.365 Page 30 of 34




would have opened the door . . . to the other Courts,” and thus was “more than nominal.”181

Waldo contended that counsel for appellees committed fraud upon the court by filing an

amended Proof of Claim (Claim 4-2) in 2008 on behalf of an entity that was not involved with

the mortgage on the property, and by submitting fraudulent documents.182 Thus, according to

Waldo, Claim 4-2 “was not perfected” when originally filed in 2008.183 Waldo asked that counsel

for Appellees “present all verifiable documentation and correspondence from July 1999 onward,”

and that “a representative from Ocwen testify at an evidentiary hearing.”184

            Waldo used the motion to reargue issues previously addressed by the court, not to argue

an intervening change in the controlling law or new evidence previously unavailable.185

Accordingly, the Bankruptcy Court considered whether it needed to correct clear error or prevent

manifest injustice.186 Through these lenses, the Bankruptcy Court addressed its earlier

determinations regarding timing,187 benefit to any party,188 prejudice to other parties,189 and fraud

upon the court.190

            First, Waldo waited nearly a decade to bring the motion to reopen the proceedings. Waldo

asserted that he learned of the basis for his fraud upon the court argument four years prior to his



181
      Doc. 211 at 5.
182
      Id. at 6.
183
      Id. at 8.
184
      Id. at 2.
185
      See Servants of Paraclete, 204 F.3d at 1012.
186
      Doc. 240 at 11–12; see Servants of Paraclete, 204 F.3d at 1012.
187
      Doc. 211 at 4; see Doc. 240 at 14.
188
   Doc. 211 at 5 (arguing that a favorable fraud upon the court decision “would have justified the Waldos’
arguments and would have opened the door, so to speak, to the other Courts”); see Doc. 240 at 15–16.
189
      Doc. 211 at 5; see Doc. 240 at 17.
190
      Doc. 211 at 6; see Doc. 240 at 18.

                                                           30
Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.366 Page 31 of 34




motion.191 However, the arguments raised and the facts alleged in support predated the four-year

mark. For instance, Waldo questioned: why Ocwen was still involved in servicing the mortgage

after 1999; why no documentation had been produced showing involvement of Bank of New

York Trust, Bank of New York Mellon Trust Company, or Chase Manhattan Bank in the

mortgage; and why no documentation had been produced showing inclusion of the mortgage in

the IMS Home Equity Loan Owner Trust 1998-7.192 Many of the same allegations were raised in

Waldo’s objection to Claim 4-2 in 2008 and in subsequent filings.193 Even if very unfortunate

health issues made more difficult or even prevented filing of the motion to reopen over the

previous four years, there is no justification for failure to file over the six years after the

bankruptcy case closed. Accordingly, the court did not clearly err in its determination that the

delay in filing strongly favored denying the motion to reopen.194

            Second, Waldo took issue with Bankruptcy Court’s determination that the benefits, if any,

from reopening the case would be nominal. He argued that a favorable ruling on his fraud-upon-

the-court claim would “open the door . . . to other courts.”195 But the possibility of validation of

an argument or leverage in other courts are not forms of relief available to the Waldo in this




191
      Doc. 211 at 4.
192
      Id. at 3.
193
   See Docs. 20, 70 (objecting to Claim 4 on the basis of invalid assignments of the deed of trust); Doc. 53
(challenging assignments of the deed of trust); Doc. 78 (alleging misrepresentations made by counsel for New
York); Doc. 87 (asserting title inconsistencies and misrepresentations); Doc. 101 (same); Doc. 112 (same); Doc. 121
(same); Doc. 134 (indicating in a notice of appeal that Waldo has discovered new evidence since dismissal of the
bankruptcy petition); Doc. 135 (briefing a variety of misrepresentation claims).
194
      Doc. 240 at 15.
195
      Doc. 211 at 5.

                                                        31
Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.367 Page 32 of 34




proceeding.196 The Bankruptcy Court properly concluded that it did not clearly err in denying the

motion to reopen.

            Third, Waldo contended that the Bankruptcy Court erred in its determination that

reopening the case would be prejudicial to Ocwen and New York.197 In support, Waldo asserted

that New York was “never a part of the Waldo’s mortgage.”198 And Waldo argued that because he

had submitted documents to various state and federal courts over the years, there would be less

expense to Ocwen and New York.199 Drawing Ocwen and New York back into litigation is

necessarily costly, particularly when they have had no activity in this case for a decade. The

property interest at issue—the only thing tying them to this case—was sold long ago. The

Bankruptcy Court rightly concluded that Waldo presented no basis to alter the earlier decision

denying the motion to reopen the case.

            Fourth, Waldo argued that he had presented a basis for fraud upon the court. He again

asserted that Ocwen and its counsel filed a fraudulent Proof of Claim 4-2 in violation of United

States Code, and that they “never submitted verifiable documents.”200 Waldo contended “[t]here

was no valid claim,” and counsel for Ocwen and New York lacked constitutional standing.201 For

these reasons, he argued that “[t]he fraud upon the court was directed toward this Court from the

beginning.”202



196
   See, e.g., In re MacIntyre, 2019 WL 1035683, at *4 (10th Cir. BAP (Colo.) Mar. 5, 2019) (unpublished) (“Issuing
sanctions for violation of the discharge injunction accords relief to a debtor.”).
197
      Doc. 211 at 5–6.
198
      Id. at 5.
199
      Id. at 5–6; see Doc. 240 at 17.
200
      Doc. 211 at 6; see Doc. 240 at 18.
201
      Doc. 211 at 6.
202
      Id.

                                                       32
Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.368 Page 33 of 34




           None of these allegations, even if they were true, suggest such egregious conduct directed

to the court such that “the impartial functions of the court have been directly corrupted.”203

Waldo’s allegations fall far short of establishing even a colorable claim of fraud upon the

court.204 At most, the assertions would involve possible fraud between the parties, a claim

outside the narrow scope of fraud upon the court under Rule 60(d)(3).205 The Bankruptcy Court

did not clearly err when it denied Waldo’s motion to reopen the proceedings on the basis of fraud

upon the court.

           Having reviewed Waldo’s arguments and its December 30, 2019 decision, the Bankruptcy

Court determined that Waldo had not shown clear error or manifest injustice to support

amendment of the earlier decision under Rule 59(e).206 The decision is not arbitrary and

capricious, but instead is thorough and addresses the facts asserted and applicable law.

Accordingly, the Bankruptcy Court acted well within its discretion when it denied Waldo’s

motion to reconsider the denial of the motion to reopen.

                                                  CONCLUSION
           In this appeal, Waldo attempts to revive factual issues which were decided more than a

decade ago, thinly veiling them as fraud upon the court or subject matter jurisdiction claims.




203
      Buck, 281 F.3d at 1342 (quoting Bulloch, 763 F.2d at 1121).
204
   Waldo presented no non-conclusory evidence of “an intent to deceive or defraud the court.” See Buck, 281 F.3d at
1342 (internal quotation marks omitted) (quoting Robinson v. Audi Aktiengesellschaft, 56 F.3d 1259, 1267 (10th Cir.
1995)). Instead, he simply asserts that Ocwen, New York, and their counsel were singularly focused on evicting him
from his home. See ECF No. 15 at 9.
205
   See Buck, 281 F.3d at 1342 (observing that fraud upon the court is a species of fraud more egregious than “fraud
between the parties or fraudulent documents, false statements or perjury” (internal quotation marks omitted)
(quoting Bulloch, 763 F.2d at 1121)); see also id. (noting that to prevail on a fraud upon the court claim, a party must
show “by clear and convincing evidence that there was fraud on the court, and all doubts must be resolved in favor
of the finality of the judgment”).
206
      Doc. 240 at 20–21.

                                                           33
Case 2:20-cv-00238-DBB Document 23 Filed 04/07/21 PageID.369 Page 34 of 34




They are little more than the same oft-repeated arguments Waldo has raised multiple times and

which were fully and finally resolved long ago. In rejecting the most recent effort to undo the

dismissal of Waldo’s bankruptcy proceedings, the Bankruptcy Court acted well within its

discretion. The Bankruptcy Court’s decisions denying Waldo’s motion to reopen and denying

Waldo’s motion to reconsider are affirmed. Also, because Waldo’s latest motion practice was

frivolous,207 the court places Waldo back on the restricted filers list.

                                                        ORDER
            For the reasons stated in this Memorandum Opinion and Order, the orders of the

Bankruptcy Court are AFFIRMED. Waldo’s motion to exclude the Appellees is DENIED.208

Appellees’ request for judicial notice is GRANTED and Waldo’s motion to disallow judicial

notice is DENIED.209 Waldo’s motion to disallow corporate disclosure statement is DENIED.210

Waldo’s request for discovery is DENIED.211



            Signed April 7, 2021.

                                                         BY THE COURT


                                                         ________________________________________
                                                         David Barlow
                                                         United States District Judge




207
   The court does not question the Waldo’s deeply held feelings, but the issues raised here are without merit and the
factual determinations at issue were put to rest long ago.
208
      ECF No. 5.
209
      ECF Nos. 6 (Appellees’ request for judicial notice), 9 (Waldo’s motion to disallow judicial notice).
210
      ECF No. 10.
211
      ECF No. 20.

                                                            34
